                                                                                         FILED
                                                                                2018 Oct-03 AM 10:21
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

JOHN ADREW KISTER,                        )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )   Case No. 5:16-cv-01406-KOB-HNJ
                                          )
QUALITY CORRECTIONAL                      )
HEALTH CARE, et al.,                      )
                                          )
      Defendants.

                          MEMORANDUM OPINION
      The court VACATES its Memorandum Opinion of October 2, 2018 (doc.

75) and enters this Memorandum Opinion in its place:

      The magistrate judge entered a report on March 12, 2018, recommending all

claims in this action be dismissed without prejudice pursuant to 28 U.S.C. §

1915A(b)(1) for failing to state a claim upon which relief can be granted , except

the failure to provide adequate pain relief claim against defendants Quality

Correctional Health Care, Dr. Raynon Andrews, Dr. Johnny Bates, Registered

Nurse Charlotte Turner, Registered Nurse Nadine Clopton, Sheriff Ana Franklin,

Warden Leon Bradley, Chief Corley, and Jail Administrator Larry Berzet and the

retaliation claim against Sheriff Franklin and Dr. Bates. The magistrate judge also

recommended that the court dismiss from this action defendants Nurse Nick

Barton, Dr. Anaquansi, and the Morgan County Commission. (Doc. 67).
       The plaintiff filed objections to the report and recommendation on March

21, 2018. (Docs. 68 & 69). The plaintiff objects to the dismissal of his psychiatric

care claims, asserting the new allegation that he is being denied effective

psychiatric medications because of the jail’s “formulary” which allows only for

medications which cause him “intolerable side effects.” (Doc. 68 at 4-5). He

contends that the use of a formulary results in denying or delaying treatment “for

non-medical reasons,” and that he is being denied appropriate and effective

medications solely because the medications are not on the formulary. (Id. at 5).

       However, the only “intolerable side effect” identified by the plaintiff is

“penile pain,” and he acknowledges he “can tolerate the psych meds if the [penile]

pain is treated.” (Doc. 68 at 4). In other words, he contends that “[b]y deliberately

not treating [his] pain, they are also denying me effective psych meds (if

prescribed) due to those meds increasing my untreated pain.” (Id.). These

statements show that the plaintiff has not been denied effective psychiatric

medications, but only that he has been offered medications that allegedly

exacerbate a physical condition that allegedly remains untreated by the other

defendants. 1




1
  This side effect (penile pain), and the alleged failure to adequately treat it, is the subject of the
claims proceeding against the other medical defendants.


                                                  2
      This conflict alone does not demonstrate that the psychiatric defendants

have acted with “an attitude of deliberate indifference” towards his psychiatric

needs. Absent such a showing, his complaint fails to establish the subjective

component of an Eighth Amendment claim. Taylor v. Adams 221 F.3d 1254, 1258

(11th Cir. 2000). The court will OVERRULE the plaintiff’s objections.

      Furthermore, the plaintiff’s contention that the psychiatric defendants have

“deviated from professional standards” is not sufficient to state a constitutional

claim. (Doc. 68 at 7). “Medical malpractice does not become a constitutional

violation merely because the victim is a prisoner.” Estelle v. Gamble, 429 U.S. 97,

106 (1976). Indeed, medical treatment violates the Eighth Amendment only when

it is so grossly incompetent, inadequate or excessive as to shock the conscience or

to be intolerable to fundamental fairness. Harris v. Thigpen, 941 F.2d 1495, 1505

(11th Cir. 1991).

      The plaintiff’s objection to the dismissal of the Morgan County Commission

(doc. 68 at 10) lacks merit and the court will OVERRULE it. The plaintiff argues

that the Commission has a duty to fund the jail. While a true statement, he has not

plausibly alleged that the denial of medical care was the result of funding issues.

      Citing Ancata v. Prison Health Services, 769 F.2d 700 (11th Cir 1985), the

plaintiff makes the additional argument that the Commission is responsible for

Quality Correctional Health Care’s (QCHC) “no narcotics” policy, because the


                                          3
Commission contracted with QCHC to provide care at the jail. (Doc. 68 at 11).

However, in Anacata, a Florida statute made the county directly responsible for the

healthcare of prisoners in county jails. 769 F.2d at 705 n. 7. But in Alabama,

counties “have no duties with respect to the daily operation of county jails and no

authority to dictate how the jails are run.” Turquitt v. Jefferson Cnty., Ala., 137

F.3d 1285, 1291 (11th Cir. 1998). For purposes of § 1983 liability, “[a] local

government may be held liable … only for acts for which it is actually

responsible.” Id. at 1287 (citing Pembaur v. City of Cincinnati, 475 U.S. 469, 479-

80 (1986)). So a federal court “must ‘respect state and local law's allocation of

policymaking authority,’ and not “assume that final policymaking authority lies in

some entity other than that in which state law places it.” Turquitt, 137 F.3d at

1288) (quoting McMillian v. Johnson, 88 F.3d 1573,1577 (11th Cir. 1996)).

        Because an Alabama Sheriff’s authority over the operation of a county jail is

“totally independent” of the county commission, and the Sheriff acts exclusively

for the state in that capacity, the Morgan County Commission has no authority to

promulgate policy at the Morgan County Jail and so cannot be held liable under

authority of Ancata, which applied Florida law. See Turquitt, 137 F.3d at 1288,

1290.

        Subsequent to his objections, the plaintiff submitted a motion to supplement

his amended complaint with allegations regarding acts or omissions during the


                                           4
period from August 23, 2016, to August 31, 2018. (Doc. 73). The court will

GRANT the motion to the extent that his additional allegations (doc. 74) may be

used to supplement his amended complaint (doc. 28). But, the supplemented facts

do not change the results of this court’s review of the magistrate judge’s initial

screening.

      In the supplemental complaint (doc. 74), the plaintiff continues to allege that

he has not been treated for his penile pain. The magistrate judge has recommended

that this claim be allowed to proceed against certain of the defendants. These

supplemental allegations do not change this recommendation.

      The supplemental complaint also alleges the plaintiff began receiving

additional psychiatric medications on June 13, 2018, and has been receiving

psychological therapy since June 8, 2018. (Doc. 74 at 2). He contends he was told

that one of the medications was “”on the formulary the entire time, just not

prescribed for [him].” (Id.). The plaintiff argues that these facts demonstrate he

was in need of these medications and therapy all along. (Id.).

      But, as noted in the magistrate judge’s report and recommendation,

“disputes over delays in treatment (without more), unsuccessful treatment, or even

negligence or medical malpractice do not meet the standard of deliberate

indifference by a state actor.” Massey v. Quality Corr. Healthcare, Inc., No. 2:12-

cv-101-WHA, 2015 WL 852054, *2 (M.D. Ala. Feb. 26, 2015). Additionally,


                                           5
mere disputes between an inmate and medical staff as to treatment or diagnoses do

not give rise to a cause of action under the Eighth Amendment. Harris, 941 F.2d

at 1505. These additional allegations do not show the punitive intent necessary to

state a constitutional claim. In fact, they continue to demonstrate ongoing attempts

by the jail medical staff to treat his psychiatric issues, belying any suggestion that

the defendants have displayed subjective indifference to his needs.

      Finally, the plaintiff also alleges he was again placed in “medical

observation” from January 28 to January 31, 2018, in retaliation for his complaints

about medication side effects. (Doc. 74 at 2-3). The magistrate judge

recommended the plaintiff’s retaliation claim proceed against Sheriff Franklin and

Dr. Bates, and these allegations do nothing to necessitate a change in that

recommendation or the inclusion of additional defendants.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the plaintiff’s objections, and

the supplemental complaint, the court ADOPTS the magistrate judge’s report and

ACCEPTS his recommendation. The court finds that all the plaintiff’s claims in

this matter are due to be dismissed without prejudice pursuant to 28 U.S.C. §

1915A(b) for failing to state a claim upon which relief can be granted, except the

failure to provide adequate pain relief claim against defendants Quality

Correctional Health Care, Dr. Raynon Andrews, Dr. Johnny Bates, Registered


                                           6
Nurse Charlotte Turner, Registered Nurse Nadine Clopton, Sheriff Ana Franklin,

Warden Leon Bradley, Chief Corley, and Jail Administrator Larry Berzet and the

retaliation claim against Sheriff Franklin and Dr. Bates; and the defendants

identified as Nurse Nick Barton, Dr. Anaquansi, and the Morgan County

Commission are due to be dismissed from this action.

      The court further ORDERS that the remaining claims are REFERRED to

the magistrate judge for further proceedings.

      The court will enter a separate Order.

      DONE and ORDERED this 3nd day of October, 2018.




                                       ____________________________________
                                       KARON OWEN BOWDRE
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                         7
